Citation Nr: 0531861	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-16 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling, from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran had active service in the Army from April 1967 to 
April 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from June and October 2002 rating decisions of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A rating decision dated in July 2002 granted service 
connection for PTSD and awarded a 30 percent disability 
evaluation for PTSD effective from August 10, 2000.  In an 
October 2002 rating decision, the RO awarded a 50 percent 
disability evaluation for PTSD, effective from August 10, 
2000.  Nonetheless, the issue of the initial rating to be 
assigned for PTSD remains before the Board on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

In December 2003 the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  At 
the hearing the veteran submitted additional evidence and 
initial consideration of that evidence by the RO was waived 
in writing.

In a July 2004 decision, the Board denied the veteran's claim 
for entitlement to an increased evaluation for PTSD.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  

In an April 2005 Order, the CAVC vacated the Board's July 
2004 decision and remanded the veteran's claim for 
entitlement to an increased evaluation for PTSD.  The April 
2005 Joint Motion for Remand required, in particular, that 
the Board  "consider and discuss whether the veteran has 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to his PTSD symptoms that would 
warrant a 70 percent rating." 
FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran's service-connected PTSD is manifested by 
strained family relationships, having no close friends, 
disturbed sleep, insomnia, isolative behavior, 
hypervigilance, hyperalertness, nightmares, flashbacks, 
intrusive thoughts, anxiety, mild depression, and poor 
concentration. 

3.  The GAF score of 45 assigned in the September 2002 VA 
examination report, is not consistent with, or supported by, 
the symptomatology described in the report.

4.   The veteran does not have occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
his PTSD symptoms that would warrant a 70 percent rating. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an Increased Evaluation for PTSD

The veteran contends that his service-connected PTSD 
disability is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  

The Board will evaluate the level of impairment due to the 
disability throughout the entire time of the claim as well as 
consider the possibility of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

Under 38 C.F.R. § 4.130, the general rating formula for 
mental disorders to include PTSD (evaluated under Diagnostic 
Code 9411) is as follows:

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

A 70 percent rating is assigned for PTSD that cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005). 

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

As an initial matter, the Board has considered the veteran's 
descriptions of his current PTSD symptoms in multiple 
statements of record, the September 2002 VA examination 
report, and a December 2003 Travel Board hearing transcript.  
However, the veteran does not have the medical expertise to 
render competent opinions concerning the severity of his 
service-connected psychiatric disability.    See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2005).  

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence of record 
concerning the veteran's PTSD symptomatology, including: 
a December 1997 VA PTSD examination report; VA mental health 
outpatient treatment records dated in September 1997, October 
1997, January 1998, June 1998, July 1998, August 1998, 
September 1998, March 1999, May 1999, July 1999, August 1999, 
September 1999, November 1999, April 2000, May 2000, 
September 2000, December 2000, February 2001, March 2001, May 
2001, September 2001, October 2001, November 2001, December 
2001, January 2002, March 2002, April 2002, May 2002, and 
June 2002; a March 2002 VA social worker statement; and a 
September 2002 VA PTSD examination report.
The evidence of record shows that medical professionals have 
confirmed the following symptomatology:  no unusual 
mannerisms or behavior; intact memory and concentration; poor 
insight; judgment compromised under stress; agitation with 
minor provocation; no depression or serious anxiety spells; 
mild depression; anxiety; disturbed sleep; hyperalertness; 
anticipatory anxiety; no aggressive traits or suicidal 
thoughts; irrational fear of institutionalization; highly 
oversensitive to noises; normal judgment and insight; 
socially isolated; hypervigilance; moderate anxiety and 
depression; nightmares; flashbacks; intrusive thoughts; a 
sense of foreshortened future; restricted range of affect; 
poor concentration; exaggerated startle response; psychic 
numbing; poor interpersonal relationships; a few associates 
among co-workers but no close friends; dressed casually; 
cooperative; neutral mood; appropriate affect; normal speech; 
oriented to person, place, and time; normal thought processes 
and content; fair insight, judgment, and impulse control.

The evidence of record shows that medical professionals have 
assigned the following GAF scores:  60 (December 1997); 60 
(March 1999); 60 (July 1999); 60 (August 1999); 55 (September 
1999); 65 (November 1999); 60 (April 2000); 60 (May 2000); 55 
(September 2000); 60 (December 2000); 55 (February 2001); 55 
(March 2001); 55 (May 2001); 55 (September 2001); 55 (October 
2001); 55 (December 2001); 55 (January 2002); 55 (March 
2002); 45 (September 2002).

The following symptomatology for a 70 percent rating has been 
demonstrated:
inability to establish and maintain effective relationships, 
and impairment with family relations.

The following symptomatology for a 70 percent rating has not 
been demonstrated:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting).  

The Board recognizes that the September 2002 VA examination 
report contains an assigned GAF score of 45.  That score is, 
however, not wholly consistent with the described 
symptomatology.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, a GAF score of 41-50 is defined 
in the DSM IV as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Only 
impairment in social functioning, including strained familial 
relationships as well as no close friends, is reported in the 
evidence of record.  It was specifically indicated that the 
veteran has maintained employment as a truck driver and does 
not have suicidal thoughts.

A GAF score of 51-60 is defined in the DSM IV as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Evidence of record 
discussed above shows findings of moderate anxiety, 
appropriate affect, and some form of association with his co-
workers.  In this case, the Board notes that the assignment 
of an isolated GAF score of 45 is inconsistent with the 
multiple other GAF scores of 55 and 60 in the record which 
report similar symptomatology.

Further, a 70 percent rating is assigned under 38 C.F.R. § 
4.130, Diagnostic Code 9411 for residuals of PTSD that cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The Board acknowledges that evidence of 
record shows impairment in family relationships, difficulty 
in forming close interpersonal relationships, and isolative 
behavior.  However, the overwhelming preponderance of medical 
evidence of record does not show that the veteran exhibits 
impairment in his judgment, thinking, or mood.  In addition, 
evidence of record, including the veteran's own statements, 
shows that he generally functions well at work as well as 
associates with some of his coworkers.  Based on the findings 
discussed above, the Board finds that competent medical 
evidence of record does not show occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, and mood.  

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, entitlement to an increased evaluation 
for PTSD is not warranted.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Symptomatology and GAF scores contained in the 
record are remarkably similar, however, and the record, 
however, does not support assigning different percentage 
disability ratings during the time period in question.

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for PTSD, but, as discussed 
above, most of the criteria supporting a higher rating have 
not been documented.  In addition, it has not been shown that 
the service-connected PTSD disability alone has required 
frequent periods of hospitalization or produced marked 
interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for this 
disability is not warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

In the present case, a substantially complete application for 
the veteran's service connection claim was received in May 
2001.  Thereafter, in a rating decision dated in July 2002, 
the veteran's claim for entitlement to service connection for 
PTSD was granted.  In an additional October 2002 rating 
decision, the RO assigned a 50 percent evaluation, effective 
from the date of entitlement to service connection.  In this 
case, the issue concerning the evaluation of the veteran's 
PTSD disability was initially raised in a notice of 
disagreement following the assignment of the initial 
disability evaluation.  VAOPGCPREC 8-2003 holds that the 
section 5103(a) notice need not be sent; rather, the 
procedures of section 7105(d) apply.  Nonetheless, VCAA 
notice was provided in April 2002 and, in a rating decision 
dated in July 2002, the veteran's claim was denied.  The case 
was readjudicated in an April 2003 Statement of the Case 
(SOC).  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).     

To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's evaluation for PTSD.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The letters from VA 
dated in April 2002 as well as the April 2003 SOC, complied 
with these requirements.  

In the April 2002 letter and April 2003 SOC from the RO, the 
veteran was notified regarding what information and evidence 
is needed to substantiate his claim, what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.

As for VA's duty to assist a veteran, the veteran's available 
service medical records, service personnel records, VA 
medical records, and VA examination reports have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claims.  In this case, 
the veteran was provided with two VA examinations.   

The Board finds that VA has made all reasonable efforts to 
assist the veteran.  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2005).







ORDER

Entitlement to an increased evaluation for PTSD is denied.  





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


